Citation Nr: 1743814	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from October 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which denied reopening a claim for service connection for a back condition and denied entitlement to a TDIU.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in March 2016, in which the Board found that new and material evidence had been received to reopen the claim for service connection for a back disability, and remanded the claim for a VA addendum opinion and further development.  Additionally, the Board deferred the claim of entitlement to a TDIU until the intertwined issues of service connection for a back disability and other service connected issues were resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   Substantial compliance was accomplished on remand and the Board finds that it may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In September 2016, the Veteran submitted a statement which has been construed as a notice of disagreement, which contested the August 2016 rating decision granting service connection for bipolar disorder with an initial evaluation of 50 percent disabling.  Subsequently, in April 2017, the Veteran filed a formal notice of disagreement to the same effect.  Typically, the filing of a notice of disagreement places a claim in appellate status and the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective, necessitating a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, the RO has acknowledged the Veteran's April 2017 notice of disagreement in a May 2017 correspondence and additional action is pending.  As such, this situation is distinguishable from Manlincon where a notice of disagreement had not been recognized.  Therefore, Manlincon is not applicable and the Board declines to remand the issue of entitlement to an increased evaluation for bipolar disorder.  This matter is referred to the RO for continued development and the issuance of a statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed spina bifida occulta, congenital multilevel bilateral lumbar formainal stenosis, degenerative joint disease of the lumbar spine, and sclerosis of the L4 vertebral body.

2.  Symptoms of degenerative joint disease of the lumbar spine were not chronic in service and continuous after service separation.

3.  Degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of separation from service.

4.  Diagnosed spina bifida and congenital multilevel bilateral lumbar formainal stenosis were not aggravated in service and were not shown to have undergone a superimposed additional disability in service.

5.  A back disability, to include degenerative joint disease of the lumbar spine and sclerosis of the L4 vertebral body, were not incurred in service.

6.  The Veteran does not meet the threshold criteria for a TDIU under 38 U.S.C.A. § 4.16(a) and it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful or more than marginal occupation due to service-connected bipolar disorder and residuals of arthroplasty, right fifth toe.


CONCLUSION OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
 §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2016). 

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in January 2011 which met the VCAA notice requirements with respect to reopening a claim of service connection for a back disability.  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes buddy statements, hearing testimony, Social Security Administration (SSA) records, VA treatment records and VA examinations.  

VA examinations were provided in November 2006, June 2011, and November 2016 in connection to the Veteran's claim for service connection for a back condition.  The Board acknowledges that while the November 2016 VA examiner selected that the Veteran's back disabilities were "at least as likely as not" related to service, the Board reads this merely as a typographical error, as the rationale provided clearly notes that service treatment records showed "no indication that the Veteran actually hurt or aggravated his back condition in service" as they only show treatment for back pain before and after the in-service accident.  Therefore, the Board finds that the VA examinations of record, in the aggregate, adequately addressed the Veteran's current diagnosis, adequately addressed questions asked on remand, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is one of the "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran is presumed to be in sound condition when examined and accepted into service except defects or disorders noted at that time. 38 U.S.C.A. § 1111 (West 2014).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016). 

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
 §§ 3.303(c), 4.9 (2016); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that his current back conditions are related to a November 1978 Jeep accident during active service.  The Veteran has currently diagnosed spina bifida occulta, congenital multilevel bilateral lumbar formainal stenosis, degenerative joint disease of the lumbar spine, and sclerosis of the L4 vertebral body.  See March 1997 x-ray report; October 2005 x-ray report; March 2006 MRI report; June 2011 VA examination report.  Upon review of all the evidence, lay and medical, the Board finds that the Veteran's current back disabilities are not related to active service, and therefore, service connection for a back disability is not warranted.

Service treatment records contain an August 1976 entrance examination in which it was noted that the Veteran did not have any disqualifying defects or communicable diseases.  The Veteran' did not report experiencing recurrent back pain, arthritis, rheumatism, bursitis, or bone, joint or other deformity.  In an October 1978 treatment note, the Veteran complained of lower back pain, and reported that his back was very painful if standing for a long period of time, which had occurred for the past two weeks but had no history of pain.  Upon examination, it was noted that there was no point of tenderness but that when he raised his legs there was a little pain.  In November 1978, the Veteran reported for treatment the day after a Jeep accident where the vehicle rolled over twice.  The Veteran did not report back symptoms at this time.  In December 1978, the Veteran reported back pains one day after a physical training examination.  A June 1981 separation examination also shows that the Veteran did not report experiencing recurrent back pain, arthritis, rheumatism, bursitis, or bone, joint or other deformity.  Upon examination, the Veteran was noted to have a normal clinical evaluation of the spine and other musculoskeletal system.

In January 1989, the Veteran sought treatment for low back pain after he hurt his back at work the week prior.  He further reported that he had recurrent pain in this area.  From April 1989 to May 1989, the Veteran sought VA treatment for inguinal pain which was occasionally accompanied by back pain.  

In March 1994, VA treatment records show the Veteran complained of low back pain after falling out of a hammock two months prior.  Upon x-ray, the Veteran's thoracic and lumbar spine was described as normal for his age.

In July 1996, a VA physical examination was remarkable for lower back pain and pain on palpation over the right posterior superior iliac spine.

In March 1997, the Veteran sought VA treatment for a sudden onset of low back pain.  X-rays were taken, to which the VA physician diagnosed the Veteran with spina bifida occulta and sclerosis of the sacroiliac joints, both unchanged compared to the prior March 1994 x-ray report, with no evidence of spondylosis or acute process.

VA treatment records from April 1998 show the Veteran complained of lower back pain and sought refills of his pain medication.

In June 1998, VA treatment records show the Veteran complained of chronic lower back pain, and was diagnosed with having lower back pain with no radicular symptoms. 

In a June 2000 VA treatment note, the Veteran reported a headache and low back pain which occurred for one week.  The Veteran was noted to have good but painful range of motion, paravertebral tenderness in the lumbar region, and had a grossly normal motor and sensory examination.

VA treatment notes from April 2002 to July 2002 note a back disorder, not otherwise specified, with spina bifida occulta and sclerosis sacroiliac joints bilaterally by x-ray.  The Veteran was diagnosed with chronic lower back pain, stable, with pain controlled with Tylenol or Motrin.

In April 2004, the Veteran sought VA treatment several times for chronic back pain, which he reported as severe, and denied any recent trauma.  He reported a 15 year history of recurrent exacerbation of low back pain and that he had been having a spell for the past two weeks.  An x-ray report showed minimal degenerative changes and the Veteran was diagnosed as having chronic low back pain with exacerbation.

In February 2005, the Veteran reported severe, intermittent back pain.  October 2005 x-rays showed minimal degenerative changes with minimal changes of spondylosis to the April 2004 x-rays.

In a November 2005 VA treatment note, the Veteran complained of back pain which be believed had been developing for a long time, because he was in a Jeep accident when in service in Germany, and was certain that his back pain could be attributed to that event.  Plain films of the thoracic and lumbar spine showed good alignment, maintenance of disc space and minimal degenerative changes.  The Veteran was diagnosed with chronic low back pain.

In March 2006, the Veteran was diagnosed with congenital neural foramina narrowing bilaterally throughout the lumbar spine by MRI.  He was also diagnosed with signal abnormality in the L4 vertebral body which was low on TI and high on T2 and was scheduled for a CT scan.  The Veteran received a CT scan and was diagnosed with sclerosis in the L4 vertebral body.

In an October 2006 VA examination, the Veteran reported having been in a motor vehicle accident in 1979 and had intermittent, minor back pain ever since.  The VA examiner noted that the accident caused temporary low back pain, documented with only two entries in service treatment records.  The Veteran also reported that about 10 to 12 years prior to the VA examination, while he was working on a roofing job in a construction project, he developed sudden severe low back pain radiating into both anterior thighs.  Since then, he had been experiencing recurrent, simple lumbar pain three to four times a week, lasting a few hours at a time.  Upon examination, the VA examiner confirmed the Veteran's diagnosis of congenital multilevel bilateral lumbar foraminal stenosis, and opined that the condition did not manifest significant symptoms until his on-the-job construction injury after service.  The VA examiner did not believe that the in-service motor vehicle accident significantly aggravated this condition beyond its natural history and did also did not find any significant evidence of arthritis.  Therefore, he concluded that the Veteran's current back condition and symptoms were less than 50 percent likely caused by or had their onset during service.

In an April 2007 VA treatment note, the Veteran reported chronic, intermittent lower back pain.  In March 2009, the Veteran sought VA treatment for chronic, intermittent lower back pain.

In a June 2011 VA examination, the Veteran reported that he hurt his back in a vehicle accident in 1979, had seen medics for a back injury, and has had pain ever since.  Upon examination and review of the Veteran's claims file, the VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and sclerosis of the L4 vertebral body. 

In February 2013, the Veteran sought treatment for his back pain, and reported his initial injury occurred when the military Jeep he was driving crashed and rolled over.  In March 2013, the Veteran was referred to physical therapy for the TENS unit to help decrease pain while wearing the device.  The Veteran also sought consistent chiropractic treatment for his lower back pain from May 2013 to September 2013. 

In April 2014, x-rays of the Veteran's back were ordered, and in September 2014, the Veteran was sent a letter with lab test and the x-ray results.  Within the September 2014 letter, the Veteran was informed that his urine tests were benign and that his x-rays showed a normal lumbar spine.  The Veteran received an MRI in October 2014, and was also notified by an October 2014 letter of the MRI results, which showed a disc bulge at L4-L5 which most likely was causing his pain.  The VA physician recommended epidural steroid injection upon referral to a pain specialist.  The VA physician opined that his intermittent back pains were most likely related to muscle spasms.  During a September 2014 follow up appointment, the VA physician verified that the Veteran was receiving intermittent IM steroid injections to ease his back pain.

By January 2015, the Veteran had received three lumbar epidural steroid injections which helped some, but the pain would return to his lumbar spine.  In February 2015, the Veteran was prescribed a replacement back brace.  

A May 2015 treatment note shows that the Veteran indicated that his back pain continued to limit his ability to work.

During a February 2016 videoconference hearing, the Veteran testified that he injured his back during an in-service Jeep accident and has had continuous symptoms since service.  The Veteran, through his representative, indicated that he sought treatment for his back symptoms as early as April 1989 and has been seeking treatment for his back conditions solely through VA medical centers.  The Veteran testified that he had no subsequent injuries to his back after his in-service motor vehicle accident.

VA treatment records from January and March 2016 show the Veteran complained of ongoing low back pain and reported that the use of TENS was minimally helpful.  

In a November 2016 VA addendum opinion, the examiner indicated that the Veteran was not shown to have complaints of back pain immediately following his motor vehicle accident, but did have complaints of low back pain the month before and three weeks after the accident.  Therefore, the VA examiner opined that there was no indication that the Veteran hurt or aggravated his back in the accident.  Further, the VA examiner noted that there were few complaints of back pain in service, no complaints of back pain upon separation, and that the first evidence after service for back pains was in 1989, but with no evidence of a chronic lumbar spine condition at that time either.  

In correspondence received in February 2017, the Veteran indicated that he was seen by a doctor after his in-service Jeep accident and was given pain pills for three weeks.  He stated that he was seen in-service, prior to his accident, for his back because of his work as a mechanic on tanks and heavy equipment.  He reported that his symptoms have gotten worse with age and has made it difficult to work.

The Board finds that the weight of the evidence shows that currently diagnosed degenerative joint disease of the lumbar spine is not etiologically related to service.  While the Veteran was treated in-service for complaints of back pain, and has current diagnoses of multilevel bilateral lumbar foraminal stenosis, spina bifida occulta, sclerosis of the sacroiliac joints, and degenerative joint disease of the lumbar spine, the medical evidence of record does not reflect that these disabilities are related to the Veteran's service, to include his November 1978 Jeep accident.  

The Board finds that the Veteran did not experience chronic symptoms of degenerative joint disease of the lumbar spine in service with continuous symptoms since service separation.  Service treatment records do not show that the Veteran had chronic symptoms of a back condition in service.  Rather, service treatment records show the Veteran did not have complaints of back pain immediately following the November 1978 Jeep accident, but show that he did receive treatment for back pain in October 1978 and December 1978.  Within a June 1981 separation examination, the Veteran did not report experiencing recurrent back pain, arthritis, rheumatism, bursitis, or bone, joint or other deformity, and upon examination, the Veteran was noted to have a normal clinical evaluation of the spine and other musculoskeletal system.  Low back pain was not shown to be continuous since service separation, as the first evidence, post-service, showing complaints of back pain are within VA treatment records dated January 1989, where the Veteran sought treatment for severe pain across his lower back and reported that he fell at work a week prior, with recurrent pain in that area.  Further, the November 2016 VA examiner highlighted that the Veteran had few complaints of back pain in service and that his separation physical was silent for back problems.  The VA examiner also discussed that the first complaint of back pain after service was in 1989, "which did not show a chronic lumbar spine condition at that time either."  Therefore, the Board finds that currently diagnosed degenerative joint disease of the lumbar spine was not chronic in service, with continuous symptoms since service separation, and similarly, did not otherwise manifest to a compensable degree within one year of service separation. 

The Board also finds that the record lacks competent evidence linking any current back disability to a disease or injury in service.  While service treatment records show complaints of back pain in October 1978 and December 1978, the November 2006 and November 2016 VA medical opinions of record show that the Veteran's current back disabilities are less likely than not related to service.  Significantly, the November 2016 VA examiner highlighted that the Veteran was not shown to have complaints of back pain immediately following the in-service Jeep accident, but did have complaints of low back pain a month prior and three weeks after the accident, and therefore, concluded that there was no indication that he actually hurt his back in the accident.  And, and discussed above, the first evidence of record showing treatment for a back disability post-service was in 1989, to which the November 2016 VA examiner opined did not show evidence of a lumbar spine condition.  There is no other controverting medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

While the Veteran asserts that his back disabilities are related to service, noting that he has had back pain ever since his in-service Jeep accident, the Board finds that as a lay person, the Veteran is not competent to provide an opinion regarding the nexus of the claimed back disabilities to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of degenerative joint disease of the lumbar spine, and sclerosis of the L4 vertebral body.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Regarding diagnosed spina bifida occulta, which was noted in March 1997 x-ray findings, the Board also finds that service-connection is not warranted.  The Board notes that spina bifida occulta is defined as a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2016); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  As discussed above, there is no evidence that the Veteran's in-service MVA resulted in a back injury or disease.  Thus, there is no evidence that the Veteran sustained additional disability by a superimposed disease or injury. 

The October 2006 VA examiner, upon examination and review of the Veteran's record, to include a March 2006 MRI of the lumbar spine, diagnosed the Veteran with congenital multilevel bilateral lumbar foraminal stenosis.  The examiner opined that the in-service motor vehicle accident did not significantly aggravate his back disability beyond its natural history.  The October 2006 VA examiner opined that congenital multilevel bilateral lumbar foraminal stenosis did not manifest significant symptoms until an on-the-job injury 10 to 15 years prior to the examination during civilian construction work.  In sum, whether multilevel bilateral lumbar foraminal stenosis is considered a congenital defect or disease, the record is absent evidence either establishing 1) a superimposed disease or injury in service that resulted in additional disability or 2) in-service aggravation beyond normal progression. 

For these reasons, the Board finds that the weight of the evidence is against service connection for currently diagnosed disabilities of the back.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Entitlement to TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2016).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016).

The Veteran is currently service-connected for bipolar disorder, rated as 50 percent disabling, and residuals of arthroplasty, right fifth toe, rated as 10 percent disabling, with a combined disability rating of 60 percent.  The Veteran does not have a single disability rated at 60 percent or more in the present case and while one disability is ratable at more than 40 percent, the combined rating of both service-connected disabilities is not 70 percent or more.  The Board finds, therefore, that entitlement to a TDIU is not warranted under section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

Upon review of all the evidence, lay and medical, the Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.  

In an October 2010 report of general information, the Veteran requested a claim for TDIU for a pinched nerve in his back.  

Within a June 2011 VA examination for his right foot and back disabilities, the Veteran reported his usual occupation was in construction but that he stopped working in April 2011 due to his low back pain.  Upon examination, the VA examiner opined that the Veteran's arthroplasty, right fifth toe had no significant occupational effects with no effects on occupational activities.  The VA examiner confirmed that the Veteran's back pain caused the Veteran's present stop in work.

A November 2011 buddy statement indicates that the Veteran has had to work outside his chosen line of work in construction and auto repair because of his back problems.  A March 2012 statement from the Veteran, he reported that he obtained a degree as an automotive technician but does not have a job in that field because it involves lifting heavy objects.  The Veteran indicated that he can cook, but that standing long periods of time affects his back and that he cannot work in this field with a back injury.

SSA records filed in February 2012 show the Veteran reported that he stopped working in December 2011 due to his back injury, a pinched nerve, from a jeep roll over while in the Army.  The Veteran reported completing two years of college in February 2011 and that his previous work included cooking at a fast food restaurant and working at a grocery store from 2010 to 2011.

During a May 2016 VA psychiatric examination, the Veteran reported that his last full time job was in 2012 in manufacturing and that he does odd jobs whenever he can.  Upon examination, the VA examiner found the Veteran to have difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting, due to his diagnosed bipolar disorder.

In this case, evidence of record does not show that the Veteran is unemployable due to service-connected bipolar disorder and residuals of arthroplasty, right fifth toe.  Instead, throughout the record within VA examinations and lay statements, the Veteran contends that he is unable to secure or follow substantial gainful occupation due to his back disabilities, of which the Board, within this decision, has determined are not service-connected.  The evidence does not otherwise indicate significant occupational impairment due to bipolar disorder and residuals of arthroplasty, right fifth toe, and does not reflect an unusual or exceptional disability picture due to service-connected bipolar disorder and residuals of arthroplasty, right fifth toe, to warrant referral for consideration under 38 C.F.R. § 4.16(b).  VA treatment records reflect current treatment for bipolar disorder but do not show treatment for residuals of arthroplasty, right fifth toe.  And while a May 2016 VA psychiatric examination showed that the Veteran had difficulty in establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances in a work or work-like setting, due to diagnosed bipolar disorder, the Veteran reporting still working odd jobs and there is nothing in the record to show that the Veteran's service-connected bipolar disorder caused impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a back disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


